Citation Nr: 0402098	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for inflammatory pelvic 
disease, status post laparoscopy.

4.  Entitlement to service connection for acute sinusitis 
with allergies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, that denied service 
connection for right and left knee disabilities, inflammatory 
pelvic disease, status post laparoscopy and acute sinusitis 
with allergies.  The veteran perfected a timely appeal of 
these determinations to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, each of the veteran's 
service connection claims must be remanded for additional 
development and adjudication.

In May 2000, the veteran filed these service connection 
claims, and in a June 2000 rating decision, the RO denied 
each of the claims on the basis that they were not well 
grounded under the law then in effect.  In the October 2001 
rating decision, the RO denied service connection for right 
knee disability, left knee disability, inflammatory pelvic 
disease, status post laparoscopy and acute sinusitis with 
allergies on the merits, after reviewing reports of various 
VA examinations that were conducted in March 2001.

In support of each of these four claims, the veteran 
essentially maintains that the conditions had their onset 
during service and have been chronic and recurrent since that 
time.  In Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) recently held that the veteran is competent to 
report that he or she has experienced a continuity of 
symptoms since service.  In March 2001, the veteran was 
afforded several VA examinations; the examiner who conducted 
the gynecological examination noted that the veteran's claims 
folder was not available, and it appears that the other 
examiners likewise did not have the benefit of reviewing the 
veteran's claims file prior to the preparation of their 
reports.  As such, none of the examinations is adequate for 
rating purposes.  Moreover, none of the examiners, with the 
exception of the VA gynecological examiner, addressed whether 
any condition was related to or had its onset during the 
veteran's period of active duty.

In addition, the service medical records show that the 
veteran was seen for treatment of knee problems, and the 
March 2001 VA joints examiner diagnosed her as having 
bilateral retropatellar pain syndrome; he also diagnosed her 
as having recurrent sinusitis.  The service medical records 
also disclose that the veteran was diagnosed as having 
chronic pelvic inflammatory disease and that in September 
1977 she underwent a laparoscopy and bilateral tubal 
ligation; the March 2001 VA gynecological examiner diagnosed 
her as having "chronic pelvic pain of unknown etiology, 
started after bilateral tubal ligation and laparoscopy in 
1977."  

The Board finds that in light of the VCAA and the 
implementing regulations and the veteran's statements, she 
must be afforded a VA examination(s) to determine etiology 
and/or onset of her right and left knee conditions, 
inflammatory pelvic disease, status post laparoscopy and 
acute sinusitis with allergies.  As such, in the examination 
report, the examiner should offer an opinion as to whether 
the disabilities are directly related to or had their onset 
during service.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In addition, in a June 2000 statement, the veteran reported 
that she was receiving treatment at the Washington, DC, VA 
Medical Center.  To date, no records of the veteran's care 
from this facility have been obtained.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The veteran also identified several private 
examiners who have treated her for these conditions.  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and her representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
her behalf.  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since service for any right 
knee, left knee, gynecological or 
respiratory problems.  This should 
specifically include records of her care 
at the Washington, DC, VA Medical Center; 
from Dr. William Clayton; Dr. Easton L 
Manderson, or any other examiner at 
Providence Hospital in Washington, DC; 
from Washington Hospital Center, dated 
since July 1996; and from Dr. James A. 
Mutcherson, Jr., dated since November 
2000.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination(s) to 
determine the nature, extent and etiology 
of any right knee, left knee, 
gynecological (to specifically include as 
a residual of pelvic inflammatory disease 
and the veteran's in-service laparotomy) 
and/or respiratory disability, (to 
specifically include sinusitis and/or 
allergies), found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all right knee, 
left knee gynecological and respiratory 
pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
right knee, left knee, gynecological or 
respiratory condition is either related 
to or had its onset during her period of 
service.  With respect to her 
inflammatory pelvic disease, status post 
laparoscopy claim, the examiner must 
specifically rule in or exclude a 
diagnosis of pelvic inflammatory disease, 
and must comment on the opinion offered 
by the March 2001 VA gynecological 
examiner.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims of service connection 
for right knee disability, left knee 
disability, inflammatory pelvic disease, 
status post laparoscopy and acute 
sinusitis with allergies.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


